ON REHEARING.
This cause was argued and submitted at the March term, 1934, of this court and an opinion was then written by Judge BLAND of this court and handed down reversing the judgment and remanding the cause with directions.
A rehearing was granted by this court and the case re-argued and resubmitted at the October term, 1935, of this court.
From a careful examination of the record, argument and briefs, we conclude that the conclusion reached in the first submission should be upheld and we therefore adopt the opinion of Judge BLAND in its entirety as handed down on May 13, 1934, but deem it not inappropriate to add the following:
The respondents urge that the opinion by Judge BLAND is not in harmony with Manahan v. Manahan, 52 S.W.2d 825, l.c. 828, 829, and Dimity v. Dimity, 62 S.W.2d 862, 863.
In the Manahan case it is shown that two of her sons stealthily and secretly secured a deed from their aged, sick and dying mother and withheld the same from record until her death was immediately impending when same was filed for record.
In the Dimity case, a son who was the confidential agent of his mother secretly secured a deed from her. It was disclosed that the mother was weak, declining in health and was eccentric and very nervous and irritable.
The courts in the above cases comment freely upon the confidential relationship and the underhanded and secretive tactics of the sons in procuring the deeds and said conduct and acts on the part of the sons were prime factors in the reaching of the conclusion that the deeds should be set aside.
The question arises as to whether or not the conduct of the wife, as testified to in the case at bar, must be considered in the same light as was the conduct of the designing sons in the Manahan and Dimity cases, supra.
In our opinion the position of the wife in the case at bar is materially different than was that of the sons in the above cases.
Herein is shown lingering sickness upon the part of the husband with its constant drain upon the family resources. There is a direct obligation upon a husband to make provision for his wife and we conclude that a wife has the right to insist on her rights in said respect. One's acts in seeking rights must not be measured by the same standard as are the acts of those seeking advantage that is not of right.
Just one further comment: The question of change of beneficiary is governed by the conditions expressed in the policy. That was a matter between the insurer and insured. While we might condemn *Page 963 
the act of a person seeking to procure improper proof of signature, still as there seems to be no doubt but that the husband did sign the application to change, and the company has accepted the proof and made the change, we conclude that the testimony concerning the wife's attempt to secure the proof wrongfully is not controlling as to the issue in this case. The judgment is reversed and remanded with directions in conformity with the orders and directions as set forth in the opinion by Judge BLAND of May 23, 1935, aforesaid. All concur.